ORDER
PER CURIAM.
Jeffrey Massey (Movant) pleaded guilty to first degree robbery, armed criminal action and attempted kidnapping. He filed a Rule 24.085 motion, which was amended by appointed counsel. The motion court denied his motion without a hearing. Movant appeals from this judgment, contending he is entitled to a hearing on his allegation that his counsel was ineffective for failing to adequately consult with him and prepare a defense for him.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). Movant’s allegations are conclusively refuted by the guilty plea transcript. Rule 24.035(h). Furthermore, Movant completely fails to allege facts entitling him to relief. Tolen v. State, 934 S.W.2d 639, 641 (Mo.App. E.D.1996). An extended opinion would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).